DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 3 is directed to “a prism (14)”.  Claim 13 is directed to “a prism”. Claim 14 is directed to “a prism”.  It is unclear if claims are directed to the same prism or different or multiple types of prism.  It is suggested to modify or further clarify the antecedent basis for “prism”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (20180161024) in view of Chen et al. (20090234195).  Davis et al. teach of a cannula system for accessing blood mass in the brain with the system comprising a cannula with a camera mounted on the proximal end of the cannula with a view into the lumen and the surgical field below the lumen [0007].  Davis et al. teach of a cannula 4 with the distal end of the cannula proximate the blood mass with a camera 5 mounted on the proximal rim of the cannula with portion of the camera overhanging the rim of the cannula and disposed over the lumen of the cannula [0025].  Davis et al. teach of a cannula tube 6 with distal end adapted for insertion into the body of the patient and proximal end that remains outside the body [0026, fig. 2].  Davis et al. further teach of lighting assembly to provide good visualization and obtain images of the target area with light sources 9 (LEDs or other light source) disposed at the proximal end of the cannula tube and light may be transmitted through the open lumen of the cannula [0026].  Davis et al. further teach of lighting assembly comprising a prism or reflector 12 overhanging the lumen of the cannula [0027].  Davis et al. teach of camera 5 to comprise of prism or reflector 12, a lens or lenses 17, imaging device 18 and control system 19 [0029].  Davis et al. teach of central longitudinal axis 20L or first beam axis extending concentrically throughout the length of the tubular body [0030].  Davis et al. teach of the output beam axis corresponding to the viewing axis of the prism 20P or the secondary viewing axis and is at an angle to the optical axis of the lens and is directed toward the distal end of the cannula tube where the secondary viewing axis or the output beam axis is at an angle to the central longitudinal axis [0031, 0058].  Davis et al. teach of different output beam angles where the prism viewing angle or the output beam angle may be perpendicular to the distal optical surface of the prism or other prisms that bend light 45 degrees form the prism viewing axis [0031].  Davis et al. teach of the prism bending light at an angle within the range of from 70 degrees to about 110 degrees form the prism viewing axis toward the primary viewing axis or from 85 degrees to 95 degrees from the prism viewing axis [0066].  Davis et al. therefore teach of the prism viewing axis or the output beam axis .  
Davis et al. teach of the camera 5 being mounted on the proximal rim of the cannula [0025] or distal surface of the camera assembly is mounted on the proximal end 6p of the cannula tube or disposed proximal to the proximal end of the cannula tube (fig. 2, [0026]).   Davis et al. also teach of the light assembly including the prism or reflector 12 overhanging the lumen 8 of the cannula and disposed proximal to the proximal end of the cannula tube on a mounting structure fixed above the proximal end of the cannula tube (fig. 2, 3, [0026, 0038, 0039]).  Davis et al. also teach of the camera 5 and one or more light sources and mounting structure secured to the proximal end of the cannula (fig. 12, [0038]).  
Davis et al. therefore teach of the lighting assembly to comprise a prism 12 arranged such that the optical axis of the lens intersects the prism with the prism reflecting light from the lens into the lumen of the tube and where the optical axis of the lens is perpendicular to the long axis of the cannula tube or the central longitudinal axis of the cannula with the prism reflecting light from the lens into the lumen [0029, 0031].  
Davis et al. teach of the central longitudinal axis and the imaging sensor axis intersecting at a certain angle range [0030] but do not explicitly teach of the light source angle.  Davis et al. also do not explicitly teach of convex lens.  In a similar field of endeavor Chen et al. teach of a surgical light source module with LEDs, lenses, reflectors, and other optical elements where the lenses comprise convex lenses 131 [0055-0058].  Chen et al. teach of the use of plurality of LEDs with different beam angles [0067].  Chen et al. therefore teach of the use of lens sets which can receive the light rays emitted from the light-emitting unit 230 and change refraction angles of the incident light rays so that light rays are more condensed and concentrated [0071] and therefore would have smaller output beam angles compared to the first beam angle from the light sources.  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Chen et al. to modify Davis et al. to increase light source .  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. in view of Chen et al. and further in view of Fujiwara et al. (20160195473).  The previous references do not teach of a GRIN lens.  In a similar field of endeavor Fujiwara et al. teach of an optical sensor including an irradiation system that includes GRIN lens [0149].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Fujiwara et al. to modify Davis et al. to provide a low-cost lens that utilizes the refractive distribution of an optical fiber with small spherical aberration and small f number [0149, Fujiwara].
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. in view of Chen et al. and further in view of Tesar (20160220324).  The previous references teaches of the output beam angle but do not explicitly teach of the claimed dimensions.  In a similar field of endeavor Tesar teaches of a medical apparatus for providing visualization of a surgical site that includes optical system with lenses providing output beam of about 3 degrees or between 2 degrees and about 5 degrees or between 1 degree and about 10 degrees and therefore less than 20 degrees or less than 5 degrees [0134].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Tesar to provide an improved visualization system for use in minimally invasive surgery by maintaining appropriate convergence of beams at a targeted location [0134, Tesar].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139.  The examiner can normally be reached on Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BR
/BAISAKHI ROY/               Primary Examiner, Art Unit 3793